Citation Nr: 1131439	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-17 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle condition.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Muskogee, Oklahoma.

In February 2010, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

Despite a determination reached by the RO in the Statement of the Case to reopen the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  With regard to the Veteran's application to reopen his claim of entitlement to service connection for a left ankle condition, as will be discussed below, the Board has determined that new and material evidence has been received, and the claim is reopened.

The issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Informal Claim, April 2010.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In June 1997, an unappealed RO decision denied the Veteran's claim for service connection for a left ankle condition.

2.  Evidence received since the June 1997 RO decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left ankle condition.

3.  The Veteran's left ankle condition is not shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The unappealed June 1997 RO decision that denied the Veteran's claim for service connection for a left ankle condition is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for a left ankle condition has been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Service connection for a left ankle condition is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that August 2006 and March 2008 VCAA letters fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  The letters informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The Board further notes that the Veteran's claim was readjudicated by way of a May 2008 Statement of the Case (SOC).

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to requests to reopen a previously denied claim for service connection, the VCAA requires that VA review the bases for the prior denial of record and issue a notice letter to a veteran that explains the meaning of both "new" and "material" evidence and that also describes the particular types of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.  In this regard, the March 2008 letter informed the Veteran that his left ankle claim had been previously denied, that new and material evidence was needed to substantiate his claims to reopen, and the letter described what would constitute such new and material evidence.  The March 2008 letter also specifically explained the basis of the prior denial on the merits, and directed the Veteran to submit any new and material evidence relating his claims.  The Board finds that the March 2008 letter was fully compliant with the requirements set forth in Kent v. Nicholson, and the Veteran's claim was readjudicated by way of a May 2008 SOC.

The August 2006 and March 2008 notices also explained how VA assigns appropriate disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, personnel records, and VA and private treatment records are all in the file.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  In this regard, the Board acknowledges that the Veteran's claim was remanded by the Board in February 2010 so that certain service treatment records (inpatient) identified as outstanding by the Veteran could be requested by the RO, as well as copies of all of his personnel records.  Pursuant to the Board's remand directives, the RO requested copies of the Veteran's inpatient treatment records (from his service in Germany) and his personnel records from the National Personnel Records Center (NPRC).  A negative reply was received by the RO relating to the inpatient treatment records, although copies of all of the personnel records were obtained and associated with the claims file.  A formal finding of the unavailability of the inpatient treatment records was also associated with the claims file.  Therefore, the Board finds that there has been more than substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).

With regard to the Veteran's claim for service connection for a left ankle condition, the Board acknowledges that the Veteran has not been provided with a VA examination.  The Board finds, however, that no VA examination is required, as there is no evidence credible lay evidence suggesting an association between his current symptoms and service, and no competent medical evidence otherwise suggesting an association.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a left ankle condition.  After a review of the evidence of record, the Board finds that new and material evidence has been received.

By way of background, a June 1997 RO decision denied the Veteran's claim of entitlement to service connection for a left ankle condition on the basis that there was no evidence of any treatment for a left ankle condition (in service or post-service).  The Veteran did not file a notice of disagreement, and the RO's decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2010).  In May 2006, the Veteran filed a request to reopen his claim.

At the time of the June 1997 RO decision, the evidence of record included the Veteran's service treatment records, private treatment records dated from April 1996 to April 1997, and a May 1997 general VA examination report.  As noted above, none of these records reflected any complaints or treatment for any left ankle condition.

Since the final June 1997 RO decision, new evidence associated with the claims file consists of VA treatment records dated from November 2005 to May 2011.  These newly associated VA treatment records reflect complaints of left ankle pain, and a September 2007 VA x-ray report reflects findings of soft tissue swelling (but no bony changes or fracture).  As these records indicate that the Veteran may have a current left ankle disability, the Board finds that the evidence is not only new but also material.  Therefore, the Veteran's claim is reopened.

The Board must now address whether the Veteran is entitled to service connection for a left ankle condition on the merits of his claim.

The Veteran claims that he has a current left ankle disability as a result of injuring it when stepping on a canister in May 1968 in Germany (during the Vietnam era).  See Application to Reopen, May 2006.

As noted above, recent VA treatment records reflect that the Veteran has complained of left ankle pain, and a September 2007 VA x-ray report reflects findings of soft tissue swelling but no evidence of fracture, and an impression of no bony changes was noted.  There is no other evidence of any current left ankle condition other than the Veteran's own statements alleging he has residuals of an in-service left ankle injury, to include pain.

The Board notes that symptoms such as pain or swelling alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  Nevertheless, even if the Board were to consider the objective findings of soft tissue swelling noted on the September 2007 VA x-ray report as constituting a diagnosed current left ankle disability for VA purposes, the Board still concludes that a preponderance of the evidence is against a finding that such condition is related to service.  The Board notes that there is no competent, credible evidence tending to link the Veteran's left ankle condition to service.  In fact, the only evidence tending to suggest a relationship between the Veteran's left ankle condition and service are the statements made by the Veteran regarding injuring his left ankle in service.  Certainly, the Veteran is competent to report having sustained such an injury and experiencing certain symptomatology capable of lay observation, such as experiencing left ankle pain in service in Germany (during the Vietnam era).  See Charles v. Principi, 16 Vet. App. 370 (2002).  

However, the Board notes that the Veteran specifically denied any bone, joint, or other deformity on his July 1968 separation report of medical history.  He further denied any history of foot trouble, and there is also no specific report by the Veteran at that time of any ankle injury or of any complaints of ankle symptoms.  The Board finds this omission significant given that this report does reflect a history of other injuries and symptoms, such as a "trick shoulder," hernia, eye trouble, and throat trouble.  Most significantly, the Veteran reported having injured his shoulder in a car accident several years before.  Thus, this does not appear to be a case in which the Veteran was reluctant to report having any symptoms or history of musculoskeletal injury in the past.  Consequently, while this omission does not preclude that an injury occurred at some point in service, the Board concludes that it does weigh strongly against finding that he continued to experience any problems thereafter.  Similarly, the Board also notes that the Veteran filed his original claim for the residuals of a back injury in April 1979, but made no mention of having sustained any ankle injury in service or of having experienced any ankle problems thereafter.  For these reasons, the Board must conclude that the Veteran's recent assertion of having experienced a continuity of symptomatology following his reported ankle injury not credible. 

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent.  Rather, this is a case in which the record shows that the Veteran provided a thorough picture of the state of his health and his medical history at separation, to include a history of musculoskeletal injury, but failed to report any injury to his ankle or continuing problems thereafter.  Moreover, contemporaneous medical examinations found no evidence of ankle disability.

The Board finds, absent credible evidence of a continuity of symptomatology, the Veteran, as a lay person, is not otherwise competent to etiologically link his current left ankle condition, to include the soft tissue swelling shown on an x-ray, to his reported left ankle injury in service.  Such an assertion requires medical expertise.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board also notes that while it acknowledges that the Veteran reported to a VA clinician a history of injuring his left ankle in service (see, e.g., VA treatment record, September 2007), the Board notes that the mere transcription of the Veteran's lay history by a physician does not transform it into medical evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995).

In summary, the Board finds that the preponderance of the evidence is against granting service connection for a left ankle condition, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a left ankle condition has been received, and, to that extent only, the appeal is granted.

Service connection for a left ankle condition is denied.



REMAND

The Veteran claims that he has a current back disability as a result of a back injury he incurred lifting 155 howitzer projectiles in service in Germany.  See Application to Reopen Claim, May 2006; Form 9 Appeal, June 2008; Statement, September 2009.  Unfortunately, after a thorough review of the Veteran's claims folder, the Board has determined that another remand is necessary before a decision may be made on the Veteran's claim.

As noted above, in February 2010, the Board remanded the Veteran's claim to obtain certain service treatment and personnel records.  Subsequently, recent VA treatment records dated through May 2011 were associated with the claims file, which reflect that the Veteran was scheduled to undergo back surgery at the Fayetteville, Arkansas VA medical center (VAMC) on February 11, 2010.  See, e.g., VA Treatment Record, February 3, 2010 (Muskogee).  The Board notes, however, that none of these VA treatment records from Fayetteville relating to the February 2010 back surgery have been associated with the claims file.  Therefore, the Board finds that another remand is necessary to obtain copies of any February 2010 VA treatment records from the Fayetteville VAMC relating to the referenced back surgery and associate them with the claims file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); see also Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) ("[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."), aff'd sub nom. Hyatt v. Shinseki, 563 F.3d 1364 (Fed.Cir.2009).

In addition, after the Board remanded the Veteran's claim in February 2010, the Veteran submitted a statement in February 2010 alleging that he was awarded disability income from the Social Security Administration (SSA) due to his back condition.  When VA is put on notice of the existence of SSA records potentially relevant to a Veteran's claim, VA should seek to obtain those records.  See Hayes v. Brown, 9. Vet. App. 67, 73-74 (1996).  Therefore, an attempt should be made to obtain any SSA records potentially relating to the Veteran's claimed back condition.



Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA treatment records from the Fayetteville, Arkansas VAMC relating to a February 2010 back surgery (apparently performed on February 11, 2010) and associate them with the claims folder.  If these records are found to be unavailable, this should be specifically noted in the claims file.

2.  Obtain any and all of the Veteran's pertinent SSA records and associate them with the claims file.  If these records are found to be unavailable, this should be specifically noted in the claims file.

3.  Then, readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


